Fourth Court of Appeals
                                 San Antonio, Texas

                                       JUDGMENT
                                    No. 04-18-00448-CV

                         IN THE INTEREST OF A.C.M.R., a Child

                  From the 45th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017-PA-01227
                        Honorable Martha B. Tanner, Judge Presiding

          BEFORE JUSTICE MARTINEZ, JUSTICE CHAPA, AND JUSTICE RIOS

       In accordance with this court’s opinion of this date, we REVERSE the trial court’s order
naming the Texas Department of Family and Protective Services as the permanent managing
conservator of A.C.M.R. We REMAND the case for further proceedings.

       We ORDER that appellant E.H. be awarded the costs he incurred related to his appeal.

       SIGNED January 23, 2019.


                                               _____________________________
                                               Luz Elena D. Chapa, Justice